J-S08015-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: L.C., A MINOR                              IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA




APPEAL OF: M.C., MOTHER

                                                      No. 1355 WDA 2016


              Appeal from the Order Entered August 15, 2016
              In the Court of Common Pleas of Beaver County
  Domestic Relations at No(s): CP-04-DP-0000057-2015/ Juv. No. 141-2015

IN RE: L.C., A MINOR                               IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA




APPEAL OF: M.C., MOTHER

                                                      No. 1417 WDA 2016


                Appeal from the Order Entered August 15, 2016
                In the Court of Common Pleas of Beaver County
                      Orphans’ Court at No(s): 3022-2016

BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and SOLANO, J.

MEMORANDUM BY SOLANO, J.:                           FILED MARCH 27, 2017

      Appellant M.C. (“Mother”), appeals from the orders that changed the

goal from reunification to adoption and terminated her parental rights to L.C.

(born February 2015) involuntarily.      On appeal, Mother challenges the

sufficiency of evidence supporting the trial court’s decisions. We affirm.
J-S08015-17


      We adopt the trial court’s recitation of the facts and procedural

history:

              [L.C.] was placed voluntarily with Mother's cousin,
           [E.C.], and her family on April 5, 2015, when Mother was
           arrested and incarcerated. [L.C.] was approximately 6
           weeks old at the time of his placement. CYS made two
           attempts to return [L.C.] to his Mother between April and
           December 2015, without success. At that time, CYS filed a
           dependency action and [L.C.] was formally placed with
           [E.C.] by the court in December 2015.

              From the inception of this case, Mother . . . has failed to
           comply with the terms and conditions of the family service
           plan. She was told from the beginning of the case that she
           needed to complete certain services. A drug and alcohol
           evaluation was recommended on June 14, 2015. One was
           scheduled for December 29, 2015, but was not completed
           because she refused to sign a release. She finally obtained
           the drug and alcohol evaluation in May 2016, right before
           a scheduled court date of June 28, 2016, and nearly a full
           year after she was requested to do so. She failed to obtain
           her neuro-psychological report and went to Allegheny
           General Hospital (AGH) to inquire about scheduling part 2
           of the exam on August 3, 2016, immediately prior to the
           hearing set for August 8, 2016.

              Mother was to start parenting classes in December
           2015. She started the classes and then no-showed, to the
           point where the classes had to be discontinued due to her
           lack of attendance. Another request for parenting classes
           was submitted on June 1, 2016. To date, Mother attended
           7 sessions, but only completed 3-4 of the 16-20 lessons,
           needed to complete the course. Mother's lack of focus
           during the parenting sessions is still a concern.

              Mother was offered 30 visits with [L.C.] since the last
           hearing. She missed two visits (because she did not
           confirm or tried to confirm too late) and she was late for
           25 visits. As the foster father testified, being late for
           doctor's appointments means your child does not get seen.
           Being late for school, means your child gets reported for
           truancy. Mother was also late for both days of her court

                                       -2-
J-S08015-17


       hearings on the petition for a goal change and to terminate
       parental rights.

          Mother's visits with [L.C.] go well. She brings toys and
       food for him. At least one time, she lost sight of him when
       she left him unattended.        Mother's housing remains
       unstable. Although Mother currently has a lease for a
       house in Monaca, she refused to sign a release for CYS to
       speak with the landlord to confirm her housing
       arrangement until a week before trial. Throughout the
       course of this case, her housing has been an issue. She
       has resided in 4-5 different locations, and was homeless
       for several months. Despite moving to her current
       residence, a four bedroom home, in May 2016, she did not
       prepare a bedroom for [L.C.] until August 6, 2016, two
       days prior to the hearing to change the goal and terminate
       her parental rights. Her only explanation for not having
       this done sooner was they “have a lot going on.” CYS tried
       numerous times to visit the home to see if it was
       appropriate for [L.C.], but no one ever answered the door.
       The only time CYS saw the home was twice when
       parenting choices was there for a visit. Each time CYS was
       there, the room for [L.C.] was filled with moving boxes and
       bins.

          Mother's relationship with her current boyfriend [Mr. O.]
       remains unstable. She has been dating Mr. [O.] since late
       2015. At the hearing in November or December 2015, she
       testified that she and Mr. [O.] were engaged. They broke
       up after cross PFA’s were filed in January 2016. They were
       in a heated argument during a parenting class in February,
       2016, where the parenting instructor thought she was
       going to have to call 9-1-1. The parenting instructor was
       concerned for Mother's safety. Apparently, Mother and her
       boyfriend are back together, but the police were called to
       their residence as recently as May 2016. Mother did not
       indicate that they were engaged at this time, but that they
       were working on their relationship. Mr. [O.] did not attend
       the hearing.

          Due to the volatile relationship with Mr. [O.], CYS
       requested on February 2016 that Mother attend anger
       management. She did not start going until four months
       later, on June 3, 2016.

                                  -3-
J-S08015-17



          Mother identified 15 family members and friends who
       could provide support for her. A family group decision
       making conference was scheduled for April 2016, but none
       of the friends or family attended.

           Mother's income is $741 per month from social security.
       She did not provide proof of her income at the hearing.
       She resides with Mr. [O.] in a rental home that costs $800
       per month. She does not have a back-up plan for housing
       if they break up. She claimed that she and Mr. [O.] have a
       signed agreement, whereby he will continue to support her
       for some unknown length of time, in an unknown
       monetary amount. She did not provide a copy of this
       agreement. She has saved $1500 in the event of an
       emergency. She may start working for a friend who has a
       hair salon, but did not provide details about her
       prospective wages, hours, or daycare plans for [L.C.] if she
       were employed.

           Although the court has no doubt that Mother loves
       [L.C.], the court does not believe that she can remedy the
       situation that led to the child's removal within a reasonable
       time given the history of this case, as discussed herein.
       Many of the conditions which lead to the removal of the
       child continue to exist. The child has now been in
       placement for 16 months, since he was only 6 weeks old.

          Having found that CYS met its burden of proof, with
       respect to terminating Mother's parental rights, the court
       must also examine the bond between the juvenile and
       parent and between the juvenile and the foster parents.
       [L.C.] does have a bond with his mother, but the strength
       of that bond does not compare to the strong bond he has
       with his foster family. At this point, [L.C.] has been with
       his foster family for almost 500 days of the 550 he has
       been alive. Over 90% of his life has been in foster care.
       He now calls his foster mom and dad "mama and dada"
       without coaching from them. He has a very strong bond
       with his foster siblings, who adore him. Two of them came
       to the hearing to show their support for [L.C.]. They
       consider [L.C.] to be their brother and would be
       devastated if he were taken from them. Although [L.C.] is
       too young to voice an opinion, the court believes that

                                   -4-
J-S08015-17


         [L.C.] would also be devastated if he were removed from
         the only family he has known for most of his life. At this
         point, based on the lack of compliance and progress
         Mother has made while [L.C.] has been in foster care these
         past 15 months, the court believes it would be more
         detrimental to [L.C.] to break the bond with his foster
         family than with his natural mother. Any trauma caused by
         breaking the bond with his natural mother is outweighed
         by the benefit of moving [L.C.] toward a permanent home.

Trial Ct. Op., 10/27/16, at 1-5.      We add that a CYS caseworker testified

without objection that if Mother’s parental rights were terminated, then

Child’s father, who is not a party to this appeal, said to the caseworker that

he would voluntarily relinquish his parental rights. N.T., 8/8/16, at 59.

      Mother timely appealed and filed a Pa.R.A.P. 1925(b) statement.

Mother raises the following issues:

         Whether the trial court abused its discretion and/or erred
         as a matter of law in concluding the agency (CYS)
         established by clear and convincing evidence grounds to
         terminate [Mother’s] parental rights pursuant to 23
         Pa.C.S.A. § 2511(a)(5)?

         Whether the trial court abused its discretion and/or erred
         as a matter of law in concluding the agency (CYS)
         established by clear and convincing evidence grounds to
         terminate [Mother’s] parental rights pursuant to 23
         Pa.C.S.A. § 2511(a)(8)?

         Whether the trial court abused its discretion and/or erred
         as a matter of law in concluding that termination of
         [Mother’s] parental rights would serve the needs and
         welfare of the child pursuant to 23 Pa.C.S.A. § 2511(b)?

         Whether the trial court abused its discretion and/or erred
         as a matter of law in concluding the agency (CYS)
         established sufficient grounds for a goal change from
         “return to parent” to “adoption”?


                                      -5-
J-S08015-17


            Whether the trial court abused its discretion and/or erred
            as a matter of law in admitting evidence and testimony
            over objections from [M]other’s counsel?

Mother’s Brief at 4.

      We consider Mother’s issues in light of our established standard of

review.

            The standard of review in termination of parental rights
            cases requires appellate courts to accept the findings of
            fact and credibility determinations of the trial court if they
            are supported by the record. If the factual findings are
            supported, appellate courts review to determine if the trial
            court made an error of law or abused its discretion. A
            decision may be reversed for an abuse of discretion only
            upon demonstration of manifest unreasonableness,
            partiality, prejudice, bias, or ill-will. The trial court’s
            decision, however, should not be reversed merely because
            the record would support a different result. We have
            previously emphasized our deference to trial courts that
            often have first-hand observations of the parties spanning
            multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101–2938, which requires a bifurcated

analysis.

            Initially, the focus is on the conduct of the parent. The
            party seeking termination must prove by clear and
            convincing evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in Section
            2511(a). Only if the court determines that the parent’s
            conduct warrants termination of his or her parental rights
            does the court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the needs
            and welfare of the child under the standard of best

                                        -6-
J-S08015-17


           interests of the child. One major aspect of the needs and
           welfare analysis concerns the nature and status of the
           emotional bond between parent and child, with close
           attention paid to the effect on the child of permanently
           severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is on the petitioner seeking termination to prove by clear and

convincing evidence that the asserted statutory grounds for seeking the

termination of parental rights are met. In re R.N.J., 985 A.2d 273, 276 (Pa.

Super. 2009).

     We will affirm if we agree with the trial court’s decision as to any one

subsection of 23 Pa.C.S. § 2511(a), and its decision as to Section 2511(b).

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal

denied, 863 A.2d 1141 (Pa. 2004); see In re N.A.M., 33 A.3d 95, 100 (Pa.

Super. 2011).      Here, we affirm the trial court’s decision to terminate

Mother’s parental rights under subsections 2511(a)(8) and (b), which

provide:

             (a) General rule.—The rights of a parent in regard to a
             child may be terminated after a petition filed on any of the
             following grounds: . . .

                (8) The child has been removed from the care of the
             parent by the court or under a voluntary agreement with
             an agency, 12 months or more have elapsed from the date
             of removal or placement, the conditions which led to the
             removal or placement of the child continue to exist and
             termination of parental rights would best serve the needs
             and welfare of the child.

                                  *    *    *


                                      -7-
J-S08015-17


          (b) Other considerations.—The court in terminating the
          rights of a parent shall give primary consideration to the
          developmental, physical and emotional needs and welfare
          of the child. The rights of a parent shall not be terminated
          solely on the basis of environmental factors such as
          inadequate housing, furnishings, income, clothing and
          medical care if found to be beyond the control of the
          parent. With respect to any petition filed pursuant to
          subsection (a)(1), (6) or (8), the court shall not consider
          any efforts by the parent to remedy the conditions
          described therein which are first initiated subsequent to
          the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(8), (b).1

       We review the order changing the goal from “return to parent” to

“adoption” for an abuse of discretion. In re M.T., 101 A.3d 1163, 1172 (Pa.

Super. 2014) (en banc).         The Court explained that “[i]n a change of goal

proceeding, the best interests of the child, and not the interests of the

parent, must guide the trial court, and the parent’s rights are secondary.

The burden is on the Agency to prove the change in goal would be in the

child’s best interests.” Id. at 1173 (citations omitted).      “[O]ur Supreme

Court has instructed that we cannot find an abuse of the trial court’s

discretion where the record supports the trial court’s decision that a goal

change to adoption is ‘best suited to the safety, protection and physical,




____________________________________________
1
   Mother also challenges the sufficiency of evidence with respect to
termination under Section 2511(a)(5). Because we affirm the trial court’s
decision under subsection (a)(8), infra, we need not address her other
subsection (a) arguments. See B.L.W., 843 A.2d at 384.



                                           -8-
J-S08015-17


mental and moral welfare of the child.’” In re M.T., 101 A.3d at 1177

(citation omitted); see In re R.J.T., 9 A.3d 1179 (Pa. 2010).

       We summarize all of Mother’s arguments together. Mother marshals

evidence from the record in her favor and then contends that the evidence

was insufficient for subsections (a)(5), (a)(8), and (b). She disputes some

of the trial court’s findings.       Mother also complains the court improperly

weighed the bond between her and L.C.            She reiterates these arguments

with respect to her assertion that the court erred in changing the goal to

adoption. Finally, Mother alleges that it was reversible error for the court to

admit evidence of a protection from abuse petition filed against her because

it was inadmissible hearsay.2

       After careful review of the record, the parties’ briefs, and the trial

court’s decision, we affirm on the basis of the trial court opinion by the

Honorable Deborah Kunselman. See Trial Ct. Op. at 5-13 (holding (1)

sufficient evidence existed to terminate Mother’s parental rights under

subsection (a)(8); (2) court evaluated Child’s bond with his foster family and

Mother and concluded it would be adverse to Child’s best interest to remove

Child from his foster family; (3) record established it was in Child’s best

interest to change the goal to adoption; and (4) court could take judicial
____________________________________________
2
 Mother also contends the court erred by permitting a caseworker to testify,
over her objection, about the protection from abuse petition and her prior
arrests. This argument is waived as it was not raised in Mother’s Rule
1925(b) statement. See generally Commonwealth v. Lord, 719 A.2d
306, 309 (Pa. 1998).


                                           -9-
J-S08015-17


notice of PFA petition involving Mother and an official copy was not

required).   Because we discern no abuse of discretion or error of law, we

affirm the orders below. See In re T.S.M., 71 A.3d at 267; In re M.T., 101
A.3d at 1172. The parties are instructed to include the attached trial court

decision in any filings referencing this Court’s decision.

      Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/27/2017




                                     - 10 -
                                                                         Circulated 03/08/2017 02:13 PM




               . !!\! THE COURT OF COMMON PLEAS OF BEAVER COUNTY
                                     P E 1\1 N S Y L V A N I A
                           JUVEI\J1LE DIV!S!ON I ORPHANS COURT

  In the Interest of:
                                               Juv. No. 141 of 2015
  L.L.C., a Minor
  DOB: 2lft2015                                Orphans' Court No: 3022 of 2016



                                     1925 {a) OPINION

  D. KUNSELMAN, J.                                                    OCTOBER 27, 2016

        The court h~ld a hearing to change the goal to adoption and to terminate the

'. parental rights of the Mother on August 8 and August 10, 2016. At this hearing, Mother

 contested both the goal chanqe and the termination. At the conciusion of the hearing,

 the court found the goal should be changed and terminatedthe Mother's parental rights.

 Motherappeals these decisions.



                                   FINDINGS OF t=ACT.

        L.L.C. was placed voluntarily with Mother's cousin, E-~~9'and her family Or)

April 5, 2015, when Mother was arrested and incarcerated. L.L.C._ was approximately 6

weeks old at the time of his placement. CYS made two attempts to return L.L.C. to his

Mother between' April and December 2015, without success. At that time, CYS filed a

dependency action and L.L.C. was formally placed with th6'1111Jby the court in .

December2015.

       From the inception of this case, Mother~tt4lll-has failed to comply with the

terms and conditions of the family service plan.   She was told from the beginning of the

case that she needed to complete certain services. A drug and alcohol evaluation was

recommendedon June 14, 2015. One was scheduledfor December 29, 2015, but was
                                    1
   not completed because she refused to sign a release.             She fin?fly obtained the drug

   and alcohol evaluation       in fVlay 2016, right before a scheduled court date of June 28,

   2016, and nearly a full year after she was requested to . do so:      She failed to obtain her

   neurc-psycholoqlcal      report and went to Allegheny      General Hospital (AGH) to inquire

   about scheduling part 2 of the exam on August 3, 2016, immediately prior to the hearing

  set for August 8,· 201'6. ·

             Mother was to start parenting classes in December 2015.            She started the

  classes and then no-showed, to the point where the classes had to be discontinued due

  to her lack of attendance.        Another request for parenting classes was submitted on

  June . 1, 2016,. To date, .Mother attended 7 sessions, but only completed 3-4 of the 16-

 20 lessons, needed      to complete   the course. Mother's lack of focus during the parenting

 sessions is still a concern.

            Mother was offered 30 visits with L.L.C. since the last hearing. She missed two

 visits (because she did not confirm or tried to confirm too late) and she was late for 25

 visits.     As the foster father testified, being late for doctor's appointments means your

 child does not get seen.        Being late for school, means your child gets reported for

truancy.       Mother was also late for both days of her court hearlnps on the petition for a

goal change and to terminate parental rights.

           · Mother's visits with LL. C. go well. She brings toys and food for him. At least

one time, she lost sight of him when she left him unattended.

           Mother's housing remains unstable.       Although Mother currently has a lease for a

house in Monaca, she refused to sign a release for CYS to speak with the landlord to

confirm her housing arrangement until a week before trial.           Throughout the course of

this case, her housing has been an issue. She has resided in 4-5 different locations,

                                                2
  and was homeless for· severs! months,            Despite movinq to her· current residence,    a four

  bedroom   home, in May 2016,          she did not prepare a bedroom for L.LC.       until August   6,

  2016, two days prior     to the   hearing to change· the· goal and· terminate' her parental rights.

  Her only explanation for not having this done sooner was they "have a lot going on." ·

  CYS tried numerous times to visit the home to see if it was appropriate for L.L.C., but no

 one ever answered the door.              The only time    cys·   saw the home was twice when

 parenting choices was there for         a   visit. Each time CYS was there, the room for L.L.C.

 was filled with moving boxes and bins.

        Mother's relationship with her current boyfriend remains unstable.            She has been

 dating Mr. 09,ince           late 2015. At the hearing in November or December 2015, she

 testified that she and Mr. (9were engaged.                They broke up after cross PFA's were

 filed in January 2016.       They were in a heated argument during a parenting class in

 February, 2016, where the parenting instructor thought she was going to have to call

 9-1-1. The parenting instructor was concerned for Mother's safety.             Apparently, Mother

and her boyfriend are back together, but the police were called to their residence as

recently as May 2016. Mother did not indicate that they were engaged at this time, but

that they were working on their relationship.          Mr. ~id        not attend the hearing.

       Due to the volatile relationship with Mr. ~                CYS requested on February 2,

2016 that Mother attend anger management. She did not start going until four months

later, on June 3,. 2016.

       Mother identified 15 family members and friends who could provide support for

her. A family group decision making conference was scheduled for April 2016, but none

of the friends or family attended.



                                                   3
         Mother's income is $74 '1 per month from social security.

  proof of her income at the hearing.      She resides with Mr.   ·6-a     She did not provide

                                                                               rental home that

  costs $800 per month.

  She claimed that she and Mr.         0.
                              She does not have a back-up plan for housing if they break up.

                                                have a signed     agreement, whereby he will

 continue to support her for some unknown length of time, in an unknown monetary

 amount.    She did not provide a copy of this agreement.         She has saved $1500 in the

 event of an emergency.        She may start wo"rking for a friend who has a hair salon, but

 did not provide details about her prospective wages, hours, or daycare plans for L.L.C. if

 she were employed.

        Although the court has no doubt that Mother loves L.L.C., the court does not

 believe that she can remedy the situation that led to the child's removal within a

 reasonable time given the history of this case, as· discussed herein.            Many of the

 conditions which lead to the removal of the child continue to exist. The child has now

been in placement for 16 months, since he was only 6 weeks old.

       Having found that CYS met its burden of proof, with respect to terminating

Mother's parental rights, the court must also examine the bond between the juvenile

and parent and between· the juvenile and the foster parents.        L.L.C. does have a bond

with his mother, but the strength of that bond does not compare to the strong bond he

has with his foster family.    At this point, L.L.C. has been with his foster family for almost

500 days of the 550 he has been alive.         Over 90o/o of his life has· been in foster care.

He now calls his foster mom and dad "mama and dada" without coaching from them.

He has a very strong bond with his foster siblings, who adore him.         Two of them came

to the hearing. to show their support for L.L.C. They consider L.L.C. to be their brother

and would be devastated if he were taken from them.          Although L.L.C. is too young to

                                               4
  voice an opinion,       the court be1ieves that L.L.C. would also be devastated if he were

  removed from the only farnily he has known for most of his life.     At this point, based on

 the lack of compliance and progress Motlier has made while L.L.C. has been in foster

· care these past 15 months, the court believes it would be more detrimental to L.L.C. to

 break the bond with his foster family than with his natural mother.     Any trauma caused

 by breaking the bond with his natural· mother is outweighed by the benefit of moving

 L.L.C. toward a permanent home.


                          ANALYSIS OF ISSUES RAISED ON APPEAL

        In a permanency hearing where goal change is being considered, the court

 should consider the full record that reflects the parents' compliance and progress as it

 relates to whether they have remedied (or will remedy) the circumstances that led- to
                      -               .
 removal and placement of the child. In the ordinary permanency hearing; the court is

generally looking at what has transpired between review hearings.         At the time of the

permanency hearing. with the goal change emphasis, the full history . and record is

relevant.    Thus, the court examined the full record when reaching its determination in

this case.


       I.      Termination of Parental Rights

       In a termination of parental rights hearing, the court must examine wbetherthere

is 'clear and convincing evidence of parental conduct meeting the statutory requirements
              '·
for Involuntary termination. Combining the goal change and the termination of parental

rights hearing is recommended, when possible, because it results in one appeal, which

enhances timely permanence for children. In this case, both the goal change and the




                                               5
  termtnatlon   were considered   on .August 8 a.nd August    10, 20'16.   The court granted both

  petitions and the Mother appealed.

         The court concluded      that CYS met its burden      of proof for termination    by clear

  and convincing    evidence   on two separate grounds,      23 Pa. C.S.A.    §§ 2511(e) and (h).

  First, the child has been removed from the care of the parent(s) by the court or under a

 voluntary agreement with an agency for a period of least six (6) months, the conditions

 which led to the removal or placement of the child continue       to   exist, the parent(s) cannot

 or will not remedy those conditions within a reasonable period of time,. the service or

 assistance reasonably available to the parent(s) are not likely to remedy the condition

· which led to the removal or placement of the child within a reasonable time period and

 termination of the parental rights would best serve the ·needs and welfare of the child.

 And, second,      the child has been removed from the care of the parent by the court,

 twelve months or more have elapsed from the date of removal or placement, the

conditions which led to the removal or placement of the child continue to exist and,

- termination of parental rights would best service the needs and welfare of the child.

        Mother has raised five issues on appeal with respect to the court's decision in

this matter. The court will discuss each of these issues.

        1. The trial court did not fall to adequately consider the bond that existed
           between Mother and the child.

       In the· court's findings of fact, issued with the decision to terminate in this

matter, the court adequately considered the bond between Mother and the child.

We noted,


       "Having found that CYS met its burden of proof with respect to terminating
       Mother's pare~tal rights, the court must also examine the bond between
       the juvenile and parent and between the juvenile and the foster parents.
       L.L.C. does have a bond with his mother, but the strength of that
                                              6
          bond! does not compare to the s:'tror1g bond he has. w1t[1, his foster
          famf[y. At this point, l.L.C. has been with his· foster family for almost 500
          days of the 550 he has been alive. Over 90% of his life has been in foster
          care.   He now earls his foster mom and dad "mama and dada" without
          coaching from them. He has a very strong bond with his foster siblings,
         who adore him. Two of them came to the hearing to show their support
         for L.-L.C ... They consider L.L.C. to be their brother and would be
         devastated if he were taken from them. Although L.L.C. is too young to
         voice an _opinion, the court believes that L.L.C. would also be devastated if
         he were removed from the only family· he has known for most of his life.
         At this point, based on the lack of compliance and progress Mother has
         made while L.L.C. has been in foster care these past 15 months, the
         court believes it would be more detrimental to LL.C. to break the
         bond with his foster family than with his natural mother. Any trauma
         caused by breaking the bond with his natural mother is outweighed
         by the benefit of moving L.L.C. toward a parma_nent home." (emphasis
         added).

         In analyzing the parent-child bond, the orphan's court is not required by statute or

 · precedent to order a formal bonding evaluation be performed by an expert. In the

  matter of KKR-S, 958, A.2d 529, 533 (Pa. Super. 2008). _ Here, the court did not believe

  expert. testimony was necessary to establish that the bond with Mother was not as

  strong as the bond with the foster family.



        2. The trial court did not err in concluding that terminetion of the Mother's
           parental rights would best serve the needs and welfare of the child.
        Under the facts of this case, the court concluded that the needs and welfare 'of _

 the child.would best be promoted-by terminating the parental rights of Mother. Mother

 simply is unable to meet the parental duties required for the well-being of the child. As

 the trial court stated in In re CLG, 956 A.2d 999 (Pa. Super. 2008), "the parents in this

 matter have duty, like all parents, to ensure their child's wellbeing in a stable

. environment, where there is a safe, healthy home and where a parent can and does put

 the child's needs paramount to his-or her own."
                                            7
          Here, Mother has not demonstrated that she is capable of putting L.l.C.'s     needs

   ahead of her own.    She is repeatedly rate for almost every visit and hearing.    She and

   her boyfriend, with whom she currently resides, have had a tumultuous relationship that

   has gotten violent in the past, to the point where Protection from Abuse orders were

  filed. She has moved around frequently throughout the course of this case, staying with

  boyfriends and other friends. And, although she currently has a home that would be big

  enough for L.L.C., and she moved to that home four months prior to the hearing, she ·

  neglected to get a bedroom ready for L.L.C. until a few days prior to the hearing to

  terminate her parental rights.   She had· all summer to do this, but apparently, "had a lot

  going on" and was unable to make her son's need_s a priority.


        On the other hand, the foster family has put their lives on hold to take care of all

 of L.L.C.'s needs. · They have given him a safe and healthy home, taken him to all

 doctor's appointments, met his financial needs and provided a stable environment.

 Terminating Mother's rights and allowing L.L.C. to be adopted by his foster family would

 undoubtedly best serve the needs and welfare of the child.


        3. · The trial court did not fail to adequately consider services that were
            completed.by Mother or were in the process of being completed, in
            accordance with the CYS service plan, and the reasons offered as to
            why otherservices were not completed.

       Although Mother did complete some services, she waited until right before a

court date to take any action, and she failed to follow through on most of what she was

required to do.    She was told from the beginning of the case that she needed to

complete certain services. A drug and alcohol evaluation was recommended on June

14, 2015. One was scheduled for December 29, 2015, but was not completed because

she refused to sign a release.     She finally obtained the drug and alcohol evaluation in

                                             8
  May, 2016, right before a scheduled    court date of June 28,   20i6, and nearly a full year

  after she was requested to do so.     She failed to obtain her neuro-psycholooical    report

  and went to AGH to inquire about scheduling part 2 of the exam on August 3, 2016,

  immediately prior to the hearing set for August 8, 2016.          That evaluation remains

  incomplete after several months.

        Mother was to start parenting classes in December 2015.             She started the

 classes and then no-showed, to where the classes had to be discontinued due to her

 lack of attendance.    Another request for parentinq classes was submitted on June 1,

 2016, six months later. As of August 8 and 10, mother attended 7 sessions, but only

 completed 3-4 of the 16-20 lessons, needed to complete the course. Mother's lack of

 focus during the parenting sessions is still a concern.

        Thus, the court considered      Mother's partial compliance with services, but

 believed her excuses for failing to follow through with and to complete the services were

 inadequate.   Again, she simply cannot show that she is wining to put the needs of her

child ahead of her own whims. None of these recommended services were a priority for

her.


       4. The trial court did not err in concluding that the child had been removed
           under voluntaryagreement or·the court for twelve months under section
         · (a)(B), because the child was placed with the foster family in April 2015 ·
           and the court terminated Mother's rights in August 2016, 16 months
           later.

       Significantly, this child was voluntarily placed with the foster family in April 2015.

There were attempts to return the child home between April and December 2015, which

were. unsuccessful.    Once it became apparent that reunification may not be possible,

CYS filed a dependency petition on or about October 2, 2015,. and the child was

adjudicated dependent on December 17, 2015.         The statute provides the twelve month
                                             9
  period begins to run under either a voluntary placement OR a court ordered placement.

  Thus,     Mother's contention   that twelve months   did not pass from the time of the

  adjudicatfon until termlnation of parental rights is .. correct, but without merit, since the

  relevant timeline begins when the child was removed from the home, not when the chifd

  is adjudicated dependent. Because L.L.C. was removed from his home for 16 months,

  CVS met its burden to show more than twelve months had passed, as required for

 termination under section 23 Pa. C.S.A. § 2511 (a)(8).


          5. The- court did not err in admitting and considering evidence submitted
             by CYS including but not limited to the CYS report to court (CYS Exhibit
             1) and a PFA Petition (CYS Exhibit 2).


          The CYS report to court was admitted over objection of Mother's counsel.

 Although the report may be considered hearsay for purposes of the Termination of

 Parental    Rights   hearing, . it is admissible   for the Permanency        Review     hearing.

 Moreover, the person who authored the report, the CYS caseworker, testified about the

facts contained in the report and was subject to cross-examination ..

          The PFA Petition was relevant evidence and an official court document from a

related case, where Mother was a party. This was a pleading from a Beaver County

case, that was heard by the same judge who heard the termination of parental rights

hearing. The court is permitted to take judicial notice of court documents.        See    42 Pa.

C.S.A. § 6102. Although the document did not contain an official seal, the document did

not have a lack of trustworthiness.      Additionally, the objection that the petition was a

copy and not the original was overruled pursuant to Rule 1003, which provides that a

duplicate copy may be accepted as an original. The burden of establishing the need for

the original is on the opponent of the submission.        Rule 1003[1   J   comment 1.     Here,


                                              10
   fl/iothe1- did not establlsn any need for the original document, or any evidence that the

  document was not what it purported to be.              The court did not consider the facts aHeged

  in the petition,    but rather,     in deciding    to terrninate her parental    rights; the· court

  considered that Mother was a defendant in a PFA action while the dependency litigation

  was active, and is now living with the person who filed the PFA against her.

            Any error in admitting or considering either of these documents was harmless,

  due to the overwhelming evidence in favor of the termination of Mother's parental rights.


         II.      Goal Change ·


        Mother also appealed the court's decision with respect to the change of goal from

. reunification to adoption. .      She raised three issues in this appeal, which the court will .

, address.


        1. The court did not err or abuse its discretion in finding adequate grounds
           existed to change the goal form "return to parent" to "adoption"       ·
        CYS is required to ask for. a chang·e in permanency when a child has been in

 care for 15 out of the last 22 months. Appropriately, in this case, CYS filed such· a

 request.      The court is not required to grant the. request.          The court must consider

 multiple factors in reaching its conclusion.            Here, the court concluded Mother was not

complying with services despite numerous requests to do so.                She did not have stable

housing; or a stable relationship,        The child has been in placement for a long time and

is in a pre-adoptive home.          If· Mother had demonstrated that she was getting her act

together, the court may not have granted the change of goal. However, she showed the

opposite.      After her child remained in placement for 16 · months, Mother is no further

ahead today than she was in April 2015.


                                                    11
            2:. The court dtdi net eCT 1!1! con:ciucfc11g that th:e change o,f goar would besf'.
                serve the needs and weffare of the chUd ~nd a.deo;uatef:t considered the
                bond bGtv{een the Mother and Ch[fd.
            As noted throughout this opinion, the court concluded that changing the goal

  would best meet the needs and welfare of L.L.C., because he is with a family that puts

  his needs first.    They don't have "a lot going on" such that they cannot prepare a

 bedroom for him or take him to his appointments on time.             Mother has not shown,

 throughout the course of this dependency case, that she cannot be responsible for

 L.L.C..
   .
         She was late to almost every visit
                                       .
                                            and court hearing. She never went to her

 appointments until right before the hearing dates.          She has unstable housing and

 remains in a volatile relationship.     The family where L.L.C. has been living has been

 attending to all of his needs on a regular basis.          Evidence showed that the bond

 between L.L.C.. and his foster family is very strong and he recognizes the •            as his

 parents.      It is the only home he has known since he was 6 weeks old.           The court

 correctly concluded that adoption would best serve his needs and welfare. Additionally,

the court's conclusion that the bond between Mother and the child was not as strong as

the bond between the foster family and the child was amply supported by the evidence.


       3. The could adequately considered services that were completed by
          Mother or were In the process of being completed, in accordance with
          the service plan, and the reasons offered as to why other services were
          not completed.

       Mother failed to offer any legitimate, credible reason why certain services were

not completed.      Mother had more than sufficient time to obtain services and waited until

the last possible time to start them.        Services were terminated due to her lack of

attendance, and when she did attend her lack of focus was a concern.              Even at the

hearings in this matter, with the assistance of counsel, Mother could not stay focused on

                                               12
  the task at hand.      Her testimony   was very difficult to follow, as she rarely answered a

, question   directly.     The· court understands              that these prnceed1ngs                            are difficult for

 parents,    but    Mother's    behavior   was         erratic           and . at            times         incomprehensible.

 Appointments were made for her to attend a parenting evaluation and neuro-psychiatric

 evaluations· and she failed to attend.        She offered no valid excuse for this.                                               Mother

 refused to answer calls from CYS to look at her new home when she moved in May,

and for four months she neglected to prepare a bedroom for her son. ·                                                       The court

questions whether Mother can adequately take care of herself, let alone her very young

son.     The court did not believe that Mother would complete the services within a

reasonable time, so that reunification could be successfully and timely accomplished.




                                                             BY THE COURT




                                                                                                          CJ
                                                                                                          ~
                                                                                                                  .......
                                                                                                                  c=:>
                                                                                                                  ci=


                                                                                                                   -
                                                                                                          0                     . l,l'Q
                                                                                                          zo      C)             -<
                                                                                                          >
                                                                                                         -:I:
                                                                                                                  c--,
                                                                                                                                 ......(
                                                                                                     ;:=>
                                                                                                     . . ...                     ::r:
                                                                                                     0
                                                                                                     C")~
                                                                                                                  "'
                                                                                                                  .....J
                                                                                                                                 rn
                                                                                                                                 CJ
                                                                                                     fT1S
                                                                                                        ....                     0
                                                                                                                   )>
                                                                                                          (()
                                                                                                          r11                     c
                                                 S\13ld NGHWUJ                                            r        c;,           ;Q
                                                                                                                                 --1
                                                   .:10 lclnO:J .                                         :I:     .::::     I
                                                                                                          )",,
                                                AlN-flOJ tl3N:J38                                         :z      s:



                                            "' j '"1 [ • •. -~ ..-. .      .   •   r, .. ,
                                            :) ,.11/\